     Case 2:20-cv-00243-TLN-DMC Document 11 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARVIN R. WHITMAN,                               No. 2:20-cv-00243-TLN-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    CORIE J. CARAWAY, et al.,
15                       Defendants.
16

17          Plaintiff, who is proceeding pro se, brings this civil action. The matter was referred to a

18   United States Magistrate Judge pursuant to Eastern District of California local rules.

19          On June 15, 2020, the Magistrate Judge filed findings and recommendations herein which

20   were served on the parties and which contained notice that the parties may file objections within

21   the time specified therein. (ECF No. 8.) No objections to the findings and recommendations

22   have been filed.

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and the Magistrate Judge’s analysis.

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:20-cv-00243-TLN-DMC Document 11 Filed 10/05/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.     The findings and recommendations filed June 15, 2020 (ECF No. 8), are

 3   ADOPTED IN FULL;

 4          2.     This action is DISMISSED, without prejudice, for lack of prosecution and failure

 5   to comply with court rules and orders; and

 6          3.     The Clerk of the Court is directed to close this case.

 7          IT IS SO ORDERED.

 8   DATED: October 2, 2020

 9

10

11                                                             Troy L. Nunley
                                                               United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
